KERRIGAN, District Judge.
The bankrupt has petitioned for his discharge. Vigo Lambreeht, a creditor, has filed *950specifications of objection to tbe discharge; the sole ground of objection being that the single debt scheduled and proved in the bankruptcy proceedings is not a. dischargeable debt under the second, clause of section 17 of the Bankruptcy Act (11 USCA § 35). The bankrupt has made various objections relative to the appearance of the creditor and the time and form of the specification filed. I shall not, however, pass upon these questions as it is apparent that the bankrupt is entitled to his discharge. No specification is made objecting to the discharge upon any ground set forth in section 14 of the Bankruptcy Act (11 USCA § 32), which is the section governing the right to discharge, as distinguished from the effect of a discharge, covered by section 17. The question as to whether the discharge of the bankrupt has discharged the particular debt referred to is to be determined at the time and in the proceeding, if® any, when the creditor seeks to enforce his judgment debt despite the discharge. In re McCarty (D. C.) 111 F. 151; Teubert v. Kessler (C. C. A.) 296 F. 472; In re Marshall Paper Co. (C. C. A.) 102 F. 872.
The petition for discharge is granted.